DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 21 December 2020, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 11 and 13-20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-10 and 12 in the reply filed on 21 December 2020 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: the references to related Applications acknowledges a United States Patent Application number.  The examiner recommends updating the Specification with the current status of the application.  
Appropriate correction is required.
The use of the term MP35N, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: multiple drawings are collectively grouped at page 6, lines 1-24.  The examiner recommends listing each figure in its own paragraph with a description of the figure to minimize the opportunity for confusion.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,361,528 (hereinafter the “‘528 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘528 patent teaches “a method for making a connector housing, the method comprising: forming by stamping a first housing section (“stamping a first housing section”) or forming by plastic injection molding a first housing section, said first housing section comprising an upper flange with an outer perimeter (“having an outer perimeter”), a lower flange, and a skirt section located between the upper flange and the lower flange, and said lower flange having a perimeter defining an opening; forming by stamping a second housing section (“stamping a second housing section”) or forming by plastic injection molding a second housing section, said second housing section comprising an upper flange with an outer perimeter (“having an outer perimeter”), a lower flange, and a skirt section located between the upper flange and the lower flange, and said lower flange having a perimeter defining an opening; attaching said first housing section to said second housing section by abutting said two upper flanges to form a connector housing comprising a bore (“common bore”) with the opening of the first housing section at a first end of the bore and the opening of the second housing section at a second end of the bore (“wherein the openings of the first housing section and the second housing section define a common bore”), and a housing groove comprising a housing groove bottom formed by the first housing section and the second housing section; and placing a spring inside said housing groove.  The claim limitations can be met where only stamping is performed.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 does not conclude with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name MP35N.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material and, accordingly, the identification/description is indefinite.
Claim 6 recites the limitation "the common bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, and 12
Claims 1-2, 4-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0280653 to Sjostedt et al. (hereinafter “Sjostedt”) in view of .
Regarding claim 1, Sjostedt discloses a method for making a connector housing (see Fig. 6), the method comprising: forming a first housing section (104), said first housing section comprising an upper flange (114) with an outer perimeter (see Fig. 6 and annotated Figure), a lower flange (116), a skirt section (see Annotated Figure) located between the upper flange and the lower flange, and said lower flange having a perimeter defining an opening (see Fig. 6; pin 112 shown extending through opening); forming a second housing section (106), said second housing section comprising an upper flange (118) with an outer perimeter (see Annotated Figure), a lower flange (120), a skirt section located between the upper flange and the lower flange (see Annotated Figure), and said lower flange having a perimeter defining an opening (see Fig. 6; pin 112 extending through opening); attaching said first housing section (104) to said second housing (106) section by abutting said two upper flanges (114, 116) to form a connector housing comprising a bore (see opening containing pin 112) with the opening of the first housing section at a first end of the bore and the opening of the second housing section at a second end of the bore (see paragraph [0086]), and a housing groove (108) comprising a groove bottom (see Fig. 6) formed by the first housing section and the second housing section; and placing spring (110) inside the housing groove (see paragraph [0089]). 
    PNG
    media_image1.png
    260
    420
    media_image1.png
    Greyscale

Sjostedt does not explicitly disclose that the first housing section and the second housing section are formed by stamping or plastic injection molding, however Sjostedt teaches that the housing sections can be formed by molding (see paragraph [0090]) or machining, depending on the application.  Further, it is known in the art of connector housings to form housings by injection molding.
Van Swearingen teaches a connector housing (see Fig. 4) formed of multiple pieces (3, 5, 7).  The multiple housing pieces may be formed by an injection molding process (see paragraph [0049]).  Van Swearingen teaches that the component can be made of multiple materials (see paragraph [0049]; metal, dielectric polymer, structural polymers) using the injection molding technique. Using multiple materials may avoid polymeric material creep (see paragraph [0045]) while reducing material and manufacturing costs (see paragraph [0041]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Sjostedt to form the housing portions using an injection molding technique, such as the injection molding technique taught by Van Swearingen. (See MPEP 2143(A)). The resulting method would predictably produce connector housing in a conventional manner without modification of the principles of operation of Sjostedt.  Further, the use of an injection molding technique taught by Van Swearingen 
Thus, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 1.
Regarding claim 2, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 1, and further Sjostedt teaches that the spring is a canted coil spring (110; see paragraph [0089]), a garter spring, a cantilever spring, or a ribbon spring.
Regarding claim 4, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 1, and further Sjostedt teaches that the said skirt section (see Annotated Figure) of said first housing section and said skirt section of said second housing section (see Annotated Figure) form said groove bottom (108) with having an interface located therebetween (see Fig. 6). The embodiment of Figure 6 of Sjostedt does not explicitly disclose that the groove bottom includes two tapered surfaces, however other embodiments of Sjostedt teach the claimed geometry.
For example, at least Figure 12 of Sjostedt teaches a first housing section (262) and a second housing section (264) which are joined together such that skirt sections of the respective housing sections (270, 274) which abut the spring (278).  An interface is located between the two angled portions which supports the spring (see Fig. 12), such that the groove includes two tapered surfaces defining the ends of the groove.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Sjosjedt’s Figure 6 and Van Swearingen to include the conventional and well-known connector housing geometry taught by Sjostedt Figure 12, including multiple tapered portions. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the combination would reasonably produce a connector housing in a predictable manner without modification of the principles of operation of Sjostedt Figure 6.
Thus, the combination of Sjostedt and Van Swearingen teaches the limitation of claim 4.
Regarding claim 5, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 1, and further Sjostedt teaches that the first housing section (104) has a path for terminating an electrical lead (112; see Fig. 6, path through opening).
Regarding claim 6, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 1, and further Sjostedt teaches that an interface between the first housing section (104) and the second housing section (106) is generally orthogonal to an axis passing through the common bore (interface in Annotated Figure below is located between sections, and extends vertically, while axis CL through bore extends horizontally).
    PNG
    media_image2.png
    204
    414
    media_image2.png
    Greyscale

Regarding claim 7, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 1, and further Van Swearingen teaches that the first housing section is made from a multi-layered material with a base metal layer (see paragraph [0042]) and one or more cladding or player over layers (see paragraph [0049]; multiple layers provided).
Regarding claim 8, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 1, and further Sjostedt teaches abutting a canted coil spring (110) against the skirt section of the first housing section (104) and against the skirt section of the second housing section 
Regarding claim 9, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 8, and further Sjostedt teaches that the canted coil spring (110) has a smaller inside diameter than diameters of the two openings of the bore (see Fig. 1; diameter of cross section of spring appears to be smaller than diameter of openings of bore).
Regarding claim 10, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 9, and further Sjostedt teaches projecting a pin (112) through the bore (see Fig. 6).
Regarding claim 12, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 1, and further Sjostedt teaches that the first housing section (104) is attached to the second housing section (106) by welding (see paragraph [0015]; equivalent housing sections joined by welding or adhesives), bonding, using tabs, using detents, or using set screws.
Claim 3
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sjostedt and Van Swearingen as applied to claim 1 above, and further in view of United States Patent 5,171,161 to Kachlic (hereinafter “Kachlic”).
Regarding claim 3, the combination of Sjostedt and Van Swearingen teaches the limitations of claim 1, and further Sjostedt teaches that the first housing is formed from steel, stainless steel (see paragraph [0079]; equivalent housing 54), copper, gold, MP35N, platinum-iridium, or titanium.  The combination does not explicitly disclose that the first housing is stamped, however stamping is known in the art and a conventional method for forming such connector housings.
For example, Kachlic teaches a connector housing (see Fig. 3) comprising a first housing section (30) and a second housing section (32).  Kachlic teaches that the first housing section (30) may be formed by stamping a metal material (Col. 6, lines 3-11).  Kachlic teaches that stamped components may be mass produced (see Col. 8, lines 11-14).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Sjostedt and Van Swearingen to include the step of forming the first housing section by a conventional and well-known technique, such as stamping, as taught by Kachlic. (See MPEP 2143(A)).  One having ordinary skill in the art would reasonably expect that stamping components having complex shapes may be advantageous for allowing the components to be mass produced in a conventional manner.
Thus, the combination of Sjostedt, Van Swearingen, and Kachlic teaches the limitations of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 5,219,045 to Porter et al. (hereinafter “Porter”) is directed to a stamped housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/13/2021